The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 06/16/2022, is acknowledged. Applicant's amendment of claims 1 and cancellation of claim 18 in “Claims” filed on 06/16/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-17 and 19-20 pending for prosecution.
Reason for Allowances
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.









Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: 

    PNG
    media_image1.png
    652
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    789
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    614
    media_image3.png
    Greyscale

as recited in Claim 1, in combination with the remaining limitations of the claim.	
Claims 2-17, are allowed as those inherit the allowable subject matter from claim 1. 






Regarding Claim 19: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: 
wherein m is an integer of 2 or more, 

    PNG
    media_image4.png
    480
    747
    media_image4.png
    Greyscale

as recited in Claim 19, in combination with the remaining limitations of the claim. 

Regarding Claim 20: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:

    PNG
    media_image5.png
    343
    739
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    197
    690
    media_image6.png
    Greyscale

as recited in Claim 20, in combination with the remaining limitations of the claim.	

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Ohsawa et al. (US 20200343469 A1; hereinafter Ohsawa)
Nishide et al. (US 20160329512 A1; hereinafter Nishide)
Nakanotani et al. (US 20210202864 A1; hereinafter Nakanotani) 
Takahashi (US 20170271610 A1; hereinafter Takahashi) 
Prior Art Ohsawa teaches a light-emitting element, or a display device, an electronic device, and a lighting device each including the light-emitting element ([0001]), wherein (Fig. 1A+; [0035+]) a first electrode; a light-emitting layer over the first electrode, the light-emitting layer comprising: a first organic compound configured to convert triplet excitation energy into light emission; a second organic compound; and a third organic compound configured to convert singlet excitation energy into light emission; and a second electrode over the light-emitting layer, wherein a difference between the lowest singlet excitation energy level of the second organic compound and the lowest triplet excitation energy level of the second organic compound is greater than or equal to 0 eV and less than or equal to 0.2 eV, and wherein light emission from the light-emitting layer comprises light emission from the third organic compound, where the light-emitting layer comprises multiple compounds and it is preferable that the highest occupied molecular orbital (also referred to as HOMO) level of one of the compounds  be higher than that of the other compound and the lowest unoccupied molecular orbital (also referred to as LUMO) level of the one of the compounds be higher than that of the other compound. But, Prior Art Ohsawa does not expressly teach the limitations of claim 1, claim 19, and claim 20 as detailed above. 
Nishide teaches an organic electroluminescent device containing a cathode, an anode, and one or more organic layers containing plural light emitting materials between the cathode and the anode, wherein the organic electroluminescent device is a multiple wavelength light emitting organic electroluminescent device emitting light from the plural light emitting materials, and which is designed so that light that has the shortest wavelength contains delayed fluorescent light can improve light emission efficiency of a short wavelength light and color tone and has a large degree of freedom in design and a simple structure ([Abstract]), wherein (Fig. 1+; [0029+]) a cathode, an anode, and one or more organic layers containing plural light emitting materials between the cathode and the anode, wherein the organic electroluminescent device is a multiple wavelength light emitting organic electroluminescent device emitting light from the plural light emitting materials, which satisfies the following A, B and C: A. All of the plural light emitting materials are fluorescent materials, B. in the light thus emitted from the light emitting materials, light that has the shortest wavelength contains delayed fluorescent light, and C. the light emitting material that emits light having the shortest wavelength also functions as a host material of another light emitting material; or the light emitting material that emits light having the shortest wavelength forms one of the organic layers alone,  wherein one of the organic layers contains the light emitting material that emits light having the shortest wavelength and at least two kinds of light emitting materials that each emit light having a different wavelength, and the light emitting material that emits light having the shortest wavelength also functions as a host material. But, Prior Art Nishide does not expressly teach the limitations of claim 1, claim 19, and claim 20 as detailed above. 
Prior Art Nakanotani teaches an organic electroluminescent device having an anode, a cathode, and a light-emitting layer between the anode and the cathode, wherein the light-emitting layer contains at least a first organic compound, a second organic compound and a third organic compound satisfying the following formula (A), the second organic compound is a delayed fluorescent material, and the third organic compound is a light-emitting material, has a high light emission efficiency. Formula (A): E.sub.S1(A)>E.sub.S1(B)>E.sub.S1(C) wherein E.sub.S1(A), E.sub.S1(B) and E.sub.S1(C) each represent a lowest excited singlet energy level of the first organic compound, the second organic compound and the third organic compound, respectively (Abstract), wherein  (Fig. 1; [0016+])  organic electroluminescent device having an anode, a cathode, and at least one organic layer that contains a light-emitting layer between the anode and the cathode, wherein: the light-emitting layer contains at least a first organic compound, a second organic compound and a third organic compound satisfying the following formula (A), the second organic compound is a delayed fluorescent material, and the third organic compound is a light-emitting material: E.sub.S1(A)>E.sub.S1(B)>E.sub.S1(C) Formula (A) wherein E.sub.S1(A) represents a lowest excited singlet energy level of the first organic compound, E.sub.S1(B) represents a lowest excited singlet energy level of the second organic compound, E.sub.S1(C) represents a lowest excited singlet energy level of the third organic compound, wherein the first organic compound and the second organic compound satisfy the following formula (B):E.sub.T1(A)>E.sub.T1(B)  Formula (B) wherein E.sub.T1(A) represents a lowest excited triplet energy level at 77 K of the first organic compound, E.sub.T1(B) represents a lowest excited triplet energy level at 77 K of the second organic compound, wherein the second organic compound is a compound represented by the following general formula (1): (A)m-L-(D)n General Formula (1) wherein L represents an (m+n)-valent aromatic linking group; A represents a group having a positive Hammett's σ.sub.P value, or a phenyl group; D represents a group having a negative Hammett's σ.sub.p value (except a phenyl group); m represents an integer of 1 or more; n represents an integer of 2 or more; when m is 2 or more, plural A's may be the same as or different from each other; two of plural D's are groups containing an aromatic ring common to them but having a different structure. But, Prior Art Nakanotani does not expressly teach the limitations of claim 1, claim 19, and claim 20 as detailed above. 
Takahashi teaches a light-emitting element including an exciplex that efficiently emits light. The light-emitting element includes a first organic compound and a second organic compound. A combination of the first organic compound and the second organic compound forms an exciplex. The energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound is greater than the emission energy of the exciplex by −0.1 eV or more and 0.4 eV or less. The lower of the lowest triplet excitation energy level of the first organic compound and the lowest triplet excitation energy level of the second organic compound has energy that is larger than the emission energy of the exciplex by −0.2 eV or more and 0.4 eV or less (Abstract), wherein (Fig. 1A+; [0079+]) a first organic compound; and a second organic compound which is capable of forming an exciplex with the first organic compound, wherein a lower of a lowest triplet excitation energy level of the first organic compound and a lowest triplet excitation energy level of the second organic compound has energy that is larger than emission energy of the exciplex by −0.2 eV or more and 0.4 eV or less, wherein an energy difference between a lowest unoccupied molecular orbital level of the first organic compound and a highest occupied molecular orbital level of the second organic compound is greater than emission energy of the exciplex by −0.1 eV or more and 0.4 eV or less, further comprising a guest material, wherein the guest material is capable of emitting light, and wherein the exciplex is capable of supplying excitation energy to the guest material, wherein the guest material comprises a fluorescent compound, and wherein an emission spectrum of the exciplex includes a region overlapping with an absorption band of the guest material on a lowest energy side, wherein the first organic compound has a π-electron deficient heteroaromatic ring skeleton, and wherein the second organic compound has at least one of a π-electron rich heteroaromatic ring skeleton and an aromatic amine skeleton, wherein the first organic compound has a diazine skeleton, and wherein the second organic compound has a carbazole skeleton and a triarylamine skeleton. But, Prior Art Takahashi does not expressly teach the limitations of claim 1, claim 19, and claim 20 as detailed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898